                 Case 1:19-cv-02439-ELH Document 47 Filed 01/30/20 Page 1 of 1

                                                        FILE\)    (URI
                                            U.S. D\SIR\C\S~\    HI)
                                          DlSIRICI Of , .... .'
                                                    n ~f\ PH 4: 39
                                      IN TIiffl,l\A4ITED STATES DISTRICT COURT
                                          FORi!lI!~;DlS-R'feT     OF MARYLAND
                                                      t>.1a~lll   OK£:
Just Puppies, Inc., et al                              fY~ fA     I)tf' UT
                        PlaintiffsY ~                                    *
                                 v.                                      *
                                                                                      Case No. ELH-19-cv-02439
Brian E. Fresh, et al                                                    *
                                 Defendants
                                                                         *
                                                                    ******

                                                                  ORDER

            For good cause shown to the Court, it is this 30th day of January, 2020, by the United

States District Court for the District of Maryland, IT IS ORDERED                             that the below listed papers

be placed under seal pending further order of Court:

            Defendants' Exhibit I to the January 30, 2020 Evidentiary Hearing

            Defendants' Exhibit 2 to the January 30, 2020 Evidentiary Hearing




                                                                             .~~~,~
                                                                             Ellen L. Hollander
                                                                             United States District Judge




u.s. District   Court (Rev. 5/2001) - Sealing Order
